Title: Gerard E. Stack to Thomas Jefferson, 13 August 1819
From: Stack, Gerard E.
To: Jefferson, Thomas


          
            My Dear Sir,
            Charlottesville Augt 13. 1819.
          
          The desire of discharging my duty towards you and the infant establishment under my care induces me at this time to address you. My heart and feelings tell me that I am a stranger here; that every step I take must be marked with caution; that I must look up to you for support, happy only with your friendship and approbation. I beg leave to inform you that the want of any person, or, persons feeling a sufficient degree of interest in the institution to promote its real advancement placed me and my pupils in a situation where intense heat and a tainted atmosphere made serious inroads on the mental and bodily powers, which the declining health of myself and boys too seriously prove: being obliged to leave that place, I now meet my pupils in the Eagle Tavern. Moreover I beg leave to acquaint you that my views of the academy are not such as will warrant my continuance in it longer than the present session without better encouragement. You well know, that the course I propose to my boys, and which their ambition inclines them to study, is more extensive and better calculated to lay the foundation of a correct and elegant classical education than that of any of our Colleges. This assertion may seem bold, but a very short time will prove it true: when the Graduates, and half-Graduates of other Seminaries, and my senior Class meet before competent judges, then, and not till then, this assertion will be proved to a demonstration. Justice to myself and my services to the public demand more ample remuneration; but should the views of the Institution forbid it, I resign the situation chearfully and wish you every success in the choice of another to fill my place, which will otherwise be vacant on the 17th day of October. A speedy answer to this letter will much oblige
          
            Dear Sir Your most obdt Servt
            G. E. Stack.
          
        